UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6680


ANTONIO DESHAWN ROBINSON,

                Petitioner - Appellant,

          v.

GENE M. JOHNSON,    Director   of   the   Virginia   Department   of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:08-cv-00122-MSD-TEM)


Submitted:   July 22, 2010                   Decided:    August 3, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio DeShawn Robinson, Appellant Pro Se.     Gregory William
Franklin, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antonio DeShawn Robinson seeks to appeal the district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive 28 U.S.C. § 2254 (2006) petition, and dismissing it

on that basis.            The order is not appealable unless a circuit

justice    or    judge     issues    a    certificate    of   appealability.          28

U.S.C. § 2253(c)(1) (2006); Reid v. Angelone, 369 F.3d 363, 369

(4th Cir. 2004).          A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2006).               When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district    court’s       assessment       of    the   constitutional       claims    is

debatable       or   wrong.      Slack     v.    McDaniel,    529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                      Slack, 529 U.S.

at   484-85.         We   have   independently         reviewed     the   record     and

conclude    that      Robinson      has    not   made   the   requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.



                                            2
              Additionally, we construe Robinson’s notice of appeal

and   informal      brief   as     an   application      to    file    a     second      or

successive § 2254 petition.                United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).               In order to obtain authorization

to file a successive § 2254 petition, a prisoner must assert

claims based on either: (1) a new rule of constitutional law,

previously unavailable, made retroactive by the Supreme Court to

cases on collateral review; or (2) newly discovered evidence,

not   previously     discoverable       by     due    diligence,      that    would      be

sufficient to establish by clear and convincing evidence that,

but   for    constitutional       error,      no   reasonable    factfinder        would

have found the petitioner guilty of the offense.                             28 U.S.C.

§ 2244(b)(2) (2006).            Robinson’s claims do not satisfy either of

these    criteria.        Therefore,     we    deny    authorization         to   file    a

successive § 2254 petition.

              We dispense with oral argument because the facts and

legal    contentions      are     adequately       presented    in    the     materials

before      the   court   and    argument      would   not     aid   the     decisional

process.

                                                                              DISMISSED




                                           3